VION PHARMACEUTICALS, INC.
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

AGREEMENT, made as of the          day of                     , 20    , by and
between Vion Pharmaceuticals, Inc., a Delaware corporation (the "Company"), and
                         (the "Participant").

W I T N E S S E T H:

WHEREAS, pursuant to the Vion Pharmaceuticals, Inc. 2005 Stock Incentive Plan
(the "Plan"), the Company desires to grant the Participant, and the Participant
desires to accept, an award of Restricted Stock on the terms and conditions set
forth in this Agreement and the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

1.    Grant of Restricted Stock.    In consideration of future services to the
Company, the Company hereby grants to the Participant              shares of the
Company's common stock, $0.01 par value per share (the "Common Stock"), subject
to the transfer restrictions and risk of forfeiture contained herein
(collectively, the "restrictions") and upon the other terms and conditions set
forth in this Agreement and the Plan. During the period which the shares of
Common Stock are subject to the restrictions, such shares shall be referred to
as "Restricted Stock."

2.    Transfer Restrictions.    The Restricted Stock may not be sold, assigned,
transferred, disposed of, pledged or otherwise hypothecated by the Participant
(collectively, the "transfer restrictions"). Any attempted sale, assignment,
transfer, disposition, pledge or hypothecation of shares of Restricted Stock
shall be void and of no effect and the Company shall have the right to disregard
the same on its books and records and issue "stop transfer" instructions to its
transfer agent.

3.    Risk of Forfeiture.    If the Participant's service with the Company is
terminated for any reason (or no reason), all shares of Restricted Stock shall
be immediately forfeited to the Company. If the shares of Restricted Stock are
forfeited, the Participant shall assign, transfer, and deliver any evidence of
the shares of Restricted Stock to the Company and cooperate with the Company to
reflect such forfeiture.

4.    Lapse of Restrictions.    The restrictions to which the shares of
Restricted Stock are subject shall lapse, and the shares of Restricted Stock
shall fully vest (and cease to be Restricted Stock hereunder), upon the earlier
of: (a) the                  anniversary of the date hereof, or (b) the
occurrence of a Change in Control (as defined in the Plan); provided, that, the
Participant remains in continuous service with the Company through the
applicable vesting date.

5.    Rights as a Stockholder.    All voting rights with respect to the
Restricted Stock shall be exercisable by the Participant, notwithstanding the
restrictions imposed on the Restricted Stock herein. Any cash dividends paid on
the Restricted Stock shall be remitted to the Participant. Shares of Common
Stock distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, with respect to the Restricted Stock shall
be subject to the restrictions contained herein to the same extent as the
Restricted Stock.

6.    Stock Certificates.    Unless the Committee elects otherwise, the shares
of Restricted Stock shall be evidenced by book entries on the Company's stock
transfer records pending the lapse of the restrictions thereon, subject to such
stop-transfer orders and other terms deemed appropriate by the Committee to
reflect the restrictions applicable to such award. Notwithstanding the
foregoing, if any certificate is issued in respect of shares of Restricted
Stock, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to restrictions applicable to such
award. If a certificate is issued with respect to the Restricted Stock, the
Committee may require that the certificate evidencing such shares be held in
custody by the Company until the restrictions thereon shall have lapsed. Upon
the lapse of the restrictions, the Company shall instruct the transfer agent to
release the shares from the restrictions applicable to such award, subject to
the terms of the Plan and applicable law or, in the event that a certificate has
been issued, redeliver to the Participant (or his legal representative,
beneficiary or heir) share certificates for the shares deposited with it

1


--------------------------------------------------------------------------------


without any legend except as otherwise provided by the Plan, this Agreement or
applicable law. If requested by the Company, the Participant shall execute and
deliver to the Company a duly signed stock power, endorsed in blank, covering
the shares of Restricted Stock.

7.    No Service Rights.    Nothing contained in the Plan or this Agreement
shall confer upon the Participant any right with respect to the continuation of
his service with the Company or interfere in any way with the right of the
Company at any time to terminate such relationship.

8.    Provisions of the Plan Control.    The provisions of the Plan, the terms
of which are incorporated in this Agreement, shall govern if and to the extent
that there are inconsistencies between those provisions and the provisions
hereof. The Participant acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.

9.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.

10.    Miscellaneous.    This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

[spacer.gif] VION PHARMACEUTICALS, INC.

[spacer.gif] By:
                                                                                
Name:
Title:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

2


--------------------------------------------------------------------------------
